Citation Nr: 1612078	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for back disability, to include degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) following a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied to reopen a previously denied claim for service connection for a back disability.

The Veteran testified at a hearing before the undersigned in January 2012.  A transcript has been associated with the claims file.

In April 2014, the Board reopened the Veteran's previously denied claim for service connection for a back disability and remanded the claim for further development.  In June 2015, the Board once again remanded the claim for an addendum VA opinion, which was completed in January 2016.  The RO issued a supplemental statement of the case that same month.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

The Veteran does not have a back disability that is attributable to military service, or that was manifested within one year of separation of service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the Veteran was sent a letter in May 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and the Veteran in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in June 1969 and February 2015, with an addendum in January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations and the addendum are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II. Analysis

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases recognized by VA as being chronic and listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331.

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran contends that he has a back disability for which he should be service-connected.  The evidence of record comprises the Veteran's service treatment records (STRs); VA and private treatment records; VA examinations in June 1969 and February 2015, with an addendum in January 2016; as well as the Veteran's statements.

In the Veteran's STRs, his November 1965 induction medical report of examination noted a normal spine.  The Veteran contends that in 1967 he tripped and fell while carrying a projectile and injured his back.  STRs do not reflect any treatment or diagnosis for a back injury while in service, and the Veteran confirmed at his January 2012 hearing that he did not seek medical treatment at the time.  The Veteran's June 1968 separation report of medical examination reflected a normal spine examination, and his report of medical history only listed problems with frequent or severe headaches; ear, nose, or throat; and cramps in his legs. 

At his June 1969 VA examination, the Veteran reported that his back had been bothering him since March 1967, when he slipped while carrying a shell.  He stated that he had strained his back and that he sought treatment at the dispensary.  The examiner noted that there was bilateral muscle spasms and mild tenderness in the paraspinous muscles, and that the Veteran's range of motion was within normal limits.  The examiner diagnosed him with chronic, moderate postural deformity of the lumbosacral spine; chronic, moderate lumbosacral strain, secondary to his postural deformity; and possible lumbosacral arthritis.  May 1969 x-rays showed no bone or joint abnormalities; very mild scoliosis to the left, which could be positional; normal interspaces and sacro-iliac joints; and no developmental abnormalities.

Private treatment records in April 2002 showed that the Veteran was diagnosed with multiple levels of degenerative changes at the L3-4 and L4-5 level, apparent significant stenosis at the L3-4 and L4-5 levels, as well as possible stenosis at other levels.  The physician did not provide a nexus opinion as to the etiology of the Veteran's DJD of the lumbar spine.  Private treatment records in March 2011 revealed that the Veteran had multilevel cervical and upper thoracic degenerative changes. 

At his February 2015 VA examination, the Veteran reported that he slipped and fell during a training exercise when he went to retrieve a projectile.  He claimed that this caused his injuries and that he took pain tablets from the dispensary but that he did not seek medical treatment.  The examiner noted that the Veteran did not have any significant symptoms until June 2002, and that his medical records were silent for any back problems until mid-2002.  The examiner opined that it was less likely than not that the Veteran's current back disability was related to or a result of his in-service injury, and found that as a truck mechanic, the Veteran endured stress and strain on his neck and back, which caused him to develop DJD.  

VA treatment records in December 2015 reflect complaints of back pain and a treatment plan, but do not contain any medical opinions as to the etiology of the Veteran's current back disability.

In the January 2016 addendum, the February 2015 VA examiner stated that he reviewed the 1969 VA examination reports.  He noted that medical reports in 1969 showed no abnormalities except slight scoliosis to the left.  He also remarked that the Veteran back pain in 1969 but that he was not diagnosed until 2002.  He observed that the 1969 reports reflected postural deformity with residuals of lumbosacral strain, but that x-rays showed that the spine was normal.  As such, the examiner opined that it was less likely than not that the Veteran's current back disability was related to or a result of his in-service injury. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability.  As an initial matter, the Board notes that the Veteran was diagnosed with DJD of the lumbar spine in April 2002, 34 years after service.  Thus, the Board finds that his current back disability was not manifested within a year of the Veteran's separation from service, and therefore, may not be service connected on a presumptive basis.  See 38 C.F.R. § 3.307(a).  

The Board acknowledges the Veteran's contentions that he was injured during active service when he slipped and fell while retrieving a shell during a training exercise.  While the Veteran is competent to report symptoms such as pain, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his current back disability and his active military service.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's own assertions as to the etiology of his current back disability have little probative value.

The Board notes that STRs are silent for any treatment or diagnosis while in service, and the Veteran confirmed during his January 2012 hearing that he did not seek treatment for his injuries while in service.  Further, the Board notes that there are no records of post-service medical treatment for the Veteran's back until April 2002, 34 years after service, when he was diagnosed with DJD of the lumbar spine.  In addition, the Board observes that the June 1969 VA examiner diagnosed the Veteran with postural deformity of the lumbosacral spine; chronic, moderate lumbo-sacral strain, secondary to his postural deformity; and possible lumbosacral arthritis.  Thus, the Board finds that the Veteran's lumbar strain diagnosis was secondary to his postural deformity and not the result of any in-service injury.  Further, while the June 1969 VA examiner remarked that the Veteran had possible arthritis, the May 1969 x-rays of his spine, one year and two months after his discharge from service, showed no bone or joint abnormalities; very mild scoliosis to the left, which could be positional; normal interspaces and sacro-iliac joints; and no developmental abnormalities.  Thus, the Board finds that the Veteran did not have arthritis that was supported by a finding of x-rays at the time of his June 1969 VA examination. 

The Board also concludes that there is no nexus between the Veteran's in-service injury and his current back disability.  The Board finds that the June 1969 and February 2015 VA examinations, as well as the January 2016 addendum opinion, provide probative opinions on the matter based on a complete review of the record.  The February 2015 VA examiner noted that the Veteran reported injuring his back while in service but that his STRs and post-service records were silent for any treatment or diagnosis until April 2002, when he was diagnosed with DJD of the lumbar spine.  The examiner acknowledged that the Veteran was diagnosed with lumbar strain and postural deformity in 1969, but remarked that x-rays showed no bone abnormality except for slight scoliosis.  The Board notes that the June 1969 VA examiner specifically stated that the Veteran's lumbar strain was secondary to his postural deformity.  Further, the January 2016 addendum opinion observes that the Veteran began to have symptoms of back pain in 1969 but that he was not diagnosed and did not seek any treatment until mid-2002.  In addition, the February 2015 VA examiner opined that the Veteran's back disability was a result of the strain and stress he endured as a truck mechanic, and therefore the Veteran's current back disability was less likely than not related to service.

The Board finds compelling that, as discussed above, the only medical evidence of record providing opinions regarding any etiological relationship between the Veteran's current back disability-the VA examinations and addendum-are negative.  Therefore, the Board finds that the Veteran's current back disability was not caused by or the result of his active service.  See 38 C.F.R. § 3.303(a).

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the service connection claim.  The Veteran does not have a current back disability traceable to disease or injury incurred in or aggravated during active military service.  Thus, the claim of service connection must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a back disability, to include DJD of the lumbar spine, is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


